                  IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                      FOR THE DISTRICT OF MONTANA                             NOV 13 2018
                             BUTTE DIVISION                                Clari<, U.S District Court
                                                                              District Of Montana
                                                                                    Missoula
 UNITED STATES OF AMERICA,                               CR 18-15-BU-DLC

                       Plaintiff,
                                                               ORDER
         vs.

 LISA LYNN BOYD,

                       Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 24, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Lisa Lynn Boyd's guilty plea

after Boyd appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to being a felon in possession of firearms in

                                           1
violation of 18 U.S.C. § 922(g)(l) as set forth in the Indictment. Defendant also

admits to the forfeiture allegation in the Indictment.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

35), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Lisa Lynn Boyd's motion to change

plea (Doc. 20) is GRANTED and Lisa Lynn Boyd is adjudged guilty as charged in

the Indictment.

      DATED this \3iiaay of November, 2




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
